DETAILED ACTION
1.	This office action is a response to an application filed 06/19/2019. Claims 1-10 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “first moving unit” in claim 2; “first driving unit” in claim 2; “second moving unit” in claim 3; “second driving unit” in claim 3; “third moving unit” in claim 4; “third driving unit” in claim 4; “housing unit” in claims 5-7; “support unit” in claim 5; “swing unit” in claims 5-7; “activity unit” in claims 5-6 & 8; “fourth driving unit” in claim 6; “guiding unit” in claims 6-7; “heating unit” in claim 8; “fifth driving unit” in claim 9; “linkage unit” in claim 9; “limiting unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
4.	Claims 1-10 are objected to because of the following informalities: claims 1-10, line 1 recites “mechanism device” which is repetitive and unnecessary as mechanism and device are synonymous. To correct this problem, amend claims 1-10, line 1 to recite either mechanism or device.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, lines 10, 12 & 14 recite “a penetrating way” which is unclear as recited whether they are the same penetrating way or different penetrating ways. For examination purposes, examiner is interpreting “a penetrating way” in line 10 as “a first penetrating way”, in line 12 as “a second penetrating way” and in line 14 as “a third penetrating way”. To correct this problem, amend lines 10, 12 & 14 to recite “a first penetrating way”, “a second penetrating way” and “a third penetrating way”
As regards to claim 2, line 4 recites “a penetrating way” which is unclear as recited whether it is the same penetrating way as recited in claim 1 or different penetrating ways. For examination purposes, examiner is interpreting “a penetrating way” in line 4 as “a fourth penetrating way”. To correct this problem, amend line 4 to recite “a fourth penetrating way”.
As regards to claim 3, line 4 recites “a penetrating way” which is unclear as recited whether it is the same penetrating way as recited in claim 1 or different penetrating ways. For examination purposes, examiner is interpreting “a penetrating way” in line 4 as “a fifth penetrating way”. To correct this problem, amend line 4 to recite “a fifth penetrating way”.
As regards to claim 5, line 4 recites “a penetrating way” which is unclear as recited whether it is the same penetrating way as recited in claim 1 or different penetrating ways. For examination purposes, examiner is interpreting “a penetrating way” in line 4 as “a sixth penetrating way”. To correct this problem, amend line 4 to recite “a sixth penetrating way”.
As regards to claim 6, line 3 recites “the a housing unit” which is unclear as recited whether it is intended to be a new housing unit or to add antecedent basis to the housing unit recited in claim 5. For examination purposes, examiner is interpreting “the a housing unit” as “the housing unit” to reference claim 5. To correct this problem, amend claim 6 to recite “the housing unit”.
As regards to claim 6, line 4 recites “a penetrating way” which is unclear as recited whether it is the same penetrating way as recited in claim 1 or different penetrating ways. For examination purposes, examiner is interpreting “a penetrating way” in line 4 as “a seventh penetrating way”. To correct this problem, amend line 4 to recite “a seventh penetrating way”.
As regards to	 claim 7, line 4 recites the limitation “the first member”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first member” as “the first component” recited in line 3. To correct this problem, amend line 4 to recite “the first component”.
As regards to	 claim 8, lines 2 & 3 recite the limitation “the active unit”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the active unit” as “the activity unit” recited in claim 5. To correct this problem, amend lines 2 & 3 to recite “the activity unit”.
As regards to claim 9, line 4 recites “a penetrating way” which is unclear as recited whether it is the same penetrating way as recited in claim 1 or different penetrating ways. For examination purposes, examiner is interpreting “a penetrating way” in line 4 as “an eighth penetrating way”. To correct this problem, amend line 4 to recite “an eighth penetrating way”.
As regards to claim 10, line 3 recites “a penetrating way” which is unclear as recited whether it is the same penetrating way as recited in claim 1 or different penetrating ways. For examination purposes, examiner is interpreting “a penetrating way” in line 3 as “a ninth penetrating way”. To correct this problem, amend line 3 to recite “a ninth penetrating way”.
Claims 2-10 are rejected at least based on their dependency from claim 1.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717